DETAILED ACTION
Notice to Applicant
In the amendment dated 3/17/2022, the following has occurred: Claims 12-16 and 18-23 have been amended.
Claims 12-25 are pending and are examined herein. This is a Final Rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brommer (US 2015/0104686 to Brommer et al.).
	Regarding Claim 12, Brommer teaches:
a storage device for storing electrical energy for a vehicle (para 0002)
a plurality of storage cells arranged one after another along a stacking direction and forming at least one cell stack for storing the electrical energy (Fig. 5)
a clamping device comprising two endplates 10 and at least one tension element 4 directly connected to the two end plates via connecting elements 11 (para 0054, Fig. 5)
wherein the at least one tension element is configured to exert a clamping force along the stacking direction between the two endplates by which the storage cells arranged between the 

    PNG
    media_image1.png
    387
    729
    media_image1.png
    Greyscale

a temperature control device 4 for controlling a temperature of the storage cells wherein th temperature control device comprises the at least one tension element, including at least one channel through which a temperature control medium is flowable for cooling/heating, and at least one supply port and at least one drainage port 7 via which the medium is introduced into the channel and is drained from the channel (para 0037) 
wherein the tension element 4 in an installed position of the storage device is arranged on an upward or downward pointing side of the storage cells in a vehicle vertical direction (Fig. 5)
	Regarding Claim 23, Brommer teaches:
an insulation element 15 comprising plastic (para 0048) arranged in the stacking direction between at least one endplate 10 and the cell stack, thermally insulating the cell stack from the endplate, at least within the broadest reasonable interpretation of that phrase (Fig. 5)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Brommer (US 2015/0104686 to Brommer et al.) in view of Mahe (US 2016/0049705 to Mahe et al.).
	Regarding Claims 13-19, Brommer does not explicitly teach:
a detailed internal structure of the coolant plate 4, particularly in the second embodiment, beyond suggesting use of a coolant plate that was conventional in the art within a cooling circuit
	Mahe, however, from the same field of invention, regarding a cooling plate for a battery stack (abstract) teaches a coolant plate with a base and a contact plate that are firmly bonded together to delimit the ducts (para 0042), with one of the plates having a hollow cross-section limiting part of the duct and closed off by the upper contact plate (see Figs.), wherein it was conventional in the art to join a base and an upper contact plate via e.g. welding (para 0076). Mahe further teaches a wall thickness KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). Mahe further teaches a metallic material like aluminum, a known lightweight, highly conductive material in the art (para 0042). It would have been obvious to one of ordinary skill in the art to use a conventional two-plate cooling tray such as taught in Mahe in the device of Brommer, since Brommer does not otherwise teach the details, with the understanding that the orientation of the inlets (horizontal in Brommer and vertical in Mahe) was open to routine engineering modification, such that it would have been obvious to provide the inlets of a two-plate cooling tray horizontally or otherwise. See e.g. a conventional orientation for a bottom cooling tray with a top and a bottom and horizontal inlet in Fig. 8 of US 2011/0200862. 
Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Brommer (US 2015/0104686 to Brommer et al.) in view of Mahe (US 2016/0049705 to Mahe et al.), in further view of Muck (US 2017/0194680 to Muck et al.).
	Regarding Claims 20-22, Brommer does not explicitly teach:
whether one or both plates are firmly bonded to a respective end plate 
wherther the tension element is firmly bonded to a respective endplate by welding and/or by gluing
	Muck, however, from the same field of invention, regarding a tensioning element with a cooling system, teaches that the end plates can be welded or bonded to the tensioning elements (para 0030). Use of a known technique to improve similar devices, methods, or products in the same way, and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). In the instant case, it would have been obvious to one of ordinary skill in the art to bond the tension element of Brommer via welding or gluing to the end plates, as taught in Muck, with the motivation to more thoroughly connect the various components together and improve the overall strength. It would have been obvious to one of ordinary skill in the art to weld one or both end plates since the motivation (increased strength of connection) is applicable to both with predictable results. A structure or method step that is obvious to try— such as one that is chosen from a finite number of identified, predictable solutions, with a reasonable expectation of success, has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Brommer (US 2015/0104686 to Brommer et al.) in view of Mahe (US 2016/0049705 to Mahe et al.), in further view of Harada (US 2012/0214041 to Harada et al.)
	Regarding Claims 23-25, Brommer does not teach:
at least one insulation element arranged along the stacking direction to thermally insulate the stack from an endplate
wherein the insulation element comprises air enclosed in its interior, such as 70-80% of its total volume
	Harada, however, from the same field of invention, regarding a battery stack, teaches use of insulating spacers 2 (Figs. 15-20), wherein the spacers enclose a volume of air to thermally insulate the cells from each other and from the end plates, wherein the air enclosed in the interior is variable depending on the number of walls (see Figs.). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]). It would have been obvious to one of ordinary skill in the art to provide air-enclosing spacers between . 

Response to Arguments
The arguments submitted 3/17/2022 have been considered and are convincing in regard to previously cited Meintschel. Upon further search and consideration, however, the claims are rejected in view of Brommer which teaches a tensioning cooling plate as claimed. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at 
/MICHAEL L DIGNAN/Examiner, Art Unit 1723